DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on August 20, 2019, claims 1-24 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky (US Pub. No. 20190095522) in view of Dubouse et al. (US Pub. No. 20120078902).

With respect to claim 1, Galitsky teaches a system comprising: 
one or more processors (“Processing unit 1904,” See Paragraph 218); and 
one or more non-transitory computer-readable media (“computer-readable storage media,” See Paragraph 226) storing computing instructions configured to run on the one or more processors and perform: 

receiving a user question from a user, the user question corresponding to a question of a first question-answer pair of the question-answer pairs of the index (“user question 140, answer 150, data network 104, server 160, and mobile device 170. Computing device 101 includes one or more of indexing application 102, question-answer index 135, machine-learning model 120, and training data 125. Computing device 101 can receive text and use discourse trees and/or machine learning models to determine informative parts of text to index, and can use an index to more accurately answer questions received via an autonomous agent,” See Paragraph 50); and 
determining a first answer to the user question based at least in part on the respective location metadata associated with the first question-answer pair (“user question 140, answer 150, data network 104, server 160, and mobile device 170. Computing device 101 includes one or more of indexing application 102, question-answer index 135, machine-learning model 120, and training data 125. Computing device 101 can receive text and use discourse trees and/or machine learning models to ” See Paragraph 50).  Galitsky does not disclose metadata.
However, Dubouse et al. teaches generating an index comprising (a) question-answer pairs generated based at least in part on a set of ingested source documents and (b) respective location metadata associated with each of the question-answer pairs, the respective location metadata comprising a source document identifier of a first ingested source document of the set of ingested source documents and one or more location delimiters indicating a location of target text in the first ingested source document, the target text corresponding to stored answer of a respective one of the question-answer pairs associated with the respective location metadata (“An exemplary type of meta-data in an analysis structure is the annotation. An annotation is an object, with its own properties, that is used to annotate a sequence of text. There are an arbitrary number of types of annotations. For example, annotations may label sequences of text in terms of their role in the document's structure (e.g., word, sentence, paragraph etc), or to describe them in terms of their grammatical role (e.g., noun, noun phrase, verb, adjective etc.). There is essentially no limit on the number of, or application of, annotations. Other examples include annotating segments of text to identify them as proper names, locations, military targets, times, events, equipment, conditions, temporal conditions, relations, biological relations, family relations or other items of significance or interest,” See Paragraph and “abstraction of the mark-up contained in the original pages into two elements related to the extraction task: headers and bullets. Headers refer to section markers, while "bullets", for example, designate a set of mark-up elements that are used within the page to delimit list elements. Other delimiters include but are not limited to: bullets, table rows, etc,” See Paragraph 54).
Galitsky (question answering) with Dubouse et al. (question answering).  This would have facilitated indexing from documents for question answering.  See Dubouse et al. Paragraph 2-21.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  
The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 10.  With respect to claim 2, Galitsky teaches the system of claim 1 further comprising: sending the first answer to the user (“answer 150,” See Paragraph 50). 

The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 1.  With respect to claim 3, Dubouse et al. teaches the system of claim 1, wherein determining the first answer to the user question further comprises: 
determining the first answer to the user question further based at least in part on a current version of an ingested source document of the set of ingested source documents that is identified by the source document identifier of the respective location metadata associated with the first question-answer pair (“answer(s),” See Paragraph 105). 

The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 1.  With respect to claim 4, Dubouse et al. teaches the system of claim 1, wherein determining the first answer to the user question further comprises: 

retrieving the first answer from a current version of the ingested source document based at least in part on at least one of the one or more location delimiters of the respective location metadata associated with the first question-answer pair (“An exemplary type of meta-data in an analysis structure is the annotation. An annotation is an object, with its own properties, that is used to annotate a sequence of text. There are an arbitrary number of types of annotations. For example, annotations may label sequences of text in terms of their role in the document's structure (e.g., word, sentence, paragraph etc), or to describe them in terms of their grammatical role (e.g., noun, noun phrase, verb, adjective etc.). There is essentially no limit on the number of, or application of, annotations. Other examples include annotating segments of text to identify them as proper names, locations, military targets, times, events, equipment, conditions, temporal conditions, relations, biological relations, family relations or other items of significance or interest,” See Paragraph and “abstraction of the mark-up contained in the original 

	The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 4.  With respect to claim 5, Dubouse et al. teaches the system of claim 4, wherein retrieving the first answer from the current version of the ingested source document further comprises: 
determining the first answer from partial matches based at least in part on (a) at least one of the one or more location delimiters and (b) approximate string matching using the current version of the ingested source document and the target text from an earlier version of the ingested source document (“An exemplary type of meta-data in an analysis structure is the annotation. An annotation is an object, with its own properties, that is used to annotate a sequence of text. There are an arbitrary number of types of annotations. For example, annotations may label sequences of text in terms of their role in the document's structure (e.g., word, sentence, paragraph etc), or to describe them in terms of their grammatical role (e.g., noun, noun phrase, verb, adjective etc.). There is essentially no limit on the number of, or application of, annotations. Other examples include annotating segments of text to identify them as proper names, locations, military targets, times, events, equipment, conditions, temporal conditions, relations, biological relations, family relations or other items of significance or interest,” See Paragraph and “abstraction of the mark-up contained in the original pages into two elements 

	The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 4.  With respect to claim 6, Dubouse et al. teaches the system of claim 4, wherein the first answer is different from the stored answer of the first question-answer pair that was stored in the index, based on the current version of the ingested source document being different from an earlier version of the ingested source document when the first question-answer pair was generated (“extracting of pairs of the entities and their lexical types, inferred from the fact that instances in the list are instances of the lexically expressed "type" derived from the title of the list. In this case, the instances include "Robert Frost" and others, and the lexically expressed type is "poets from the United States." In one embodiment, the LT may be stored in or flagged in a "Type" field with the identified and extracted candidate answer instances (entities or items) relating to the type or contents are stored as linked structures in an "Entity" field,” See Paragraph 49). 

	The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 1.  With respect to claim 7, Dubouse et al. teaches the system of claim 1, wherein the one or more location delimiters of the respective location metadata comprise at least one of: 

a start percentage of a start of the target text within the first ingested source document (for example, designate a set of mark-up elements that are used within the page to delimit list elements. Other delimiters include but are not limited to: bullets, table rows, etc,” See Paragraph 54); 
an end percentage of an end of the target text within the first ingested source document (for example, designate a set of mark-up elements that are used within the page to delimit list elements. Other delimiters include but are not limited to: bullets, table rows, etc,” See Paragraph 54); 
a preceding sentence occurring immediately before the target text in the first ingested source document (for example, designate a set of mark-up elements that are used within the page to delimit list elements. Other delimiters include but are not limited to: bullets, table rows, etc,” See Paragraph 54); and 
a subsequent sentence occurring immediately after the target text in the first ingested source document (for example, designate a set of mark-up elements that are used within the page to delimit list elements. Other delimiters include but are not limited to: bullets, table rows, etc,” See Paragraph 54). 

	With respect to claim 13, Galitsky teaches a method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: 
generating an index comprising (a) question-answer pairs generated based at least in part on a set of ingested source documents (“generate a question-answer index 135,” See Paragraph 51 and “accessing a body of text including fragments. Examples of bodies of text are user utterances, online content, stored electronic content, and scanned documents,” See Paragrph 140)  and (b) respective location metadata associated with each of the question-answer pairs, the respective location metadata comprising a source document identifier of a first ingested source document of the set of ingested source documents and one or more location delimiters indicating a location of target text in the first ingested source document, the target text corresponding to a stored answer of a respective one of the question-answer pairs associated with the respective location metadata; 
receiving a user question from a user, the user question corresponding to a question of a first question-answer pair of the question-answer pairs of the index (“user question 140, answer 150, data network 104, server 160, and mobile device 170. Computing device 101 includes one or more of indexing application 102, question-answer index 135, machine-learning model 120, and training data 125. Computing device 101 can receive text and use discourse trees and/or machine learning models to determine informative parts of text to index, and can use an index to more accurately answer questions received via an autonomous agent,” See Paragraph 50); and 
user question 140, answer 150, data network 104, server 160, and mobile device 170. Computing device 101 includes one or more of indexing application 102, question-answer index 135, machine-learning model 120, and training data 125. Computing device 101 can receive text and use discourse trees and/or machine learning models to determine informative parts of text to index, and can use an index to more accurately answer questions received via an autonomous agent,” See Paragraph 50).  Galitsky does not disclose metadata.
However, Dubouse et al. teaches generating an index comprising (a) question-answer pairs generated based at least in part on a set of ingested source documents and (b) respective location metadata associated with each of the question-answer pairs, the respective location metadata comprising a source document identifier of a first ingested source document of the set of ingested source documents and one or more location delimiters indicating a location of target text in the first ingested source document, the target text corresponding to stored answer of a respective one of the question-answer pairs associated with the respective location metadata (“An exemplary type of meta-data in an analysis structure is the annotation. An annotation is an object, with its own properties, that is used to annotate a sequence of text. There are an arbitrary number of types of annotations. For example, annotations may label sequences of text in terms of their role in the document's structure (e.g., word, sentence, paragraph etc), or to describe them in terms of their grammatical role (e.g., noun, noun phrase, verb, adjective etc.). There is essentially no limit on the number of, or application of, annotations. Other examples include annotating segments of text to identify them as proper names, locations, military targets, times, events, equipment, conditions, temporal conditions, relations, biological relations, family 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Galitsky (question answering) with Dubouse et al. (question answering).  This would have facilitated indexing from documents for question answering.  See Dubouse et al. Paragraph 2-21.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  
With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 2, because claim 14 is substantially equivalent to claim 2.
With respect to claim, 15 it is rejected on grounds corresponding to above rejected claim 3, because claim 15 is substantially equivalent to claim 3.
With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 4, because claim 16 is substantially equivalent to claim 4.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 5, because claim 17 is substantially equivalent to claim 5.
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 6, because claim 18 is substantially equivalent to claim 6.
.

Claim(s) 8-11, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky (US Pub. No. 20190095522) and Dubouse et al. (US Pub. No. 20120078902) in further view of Kelsey et al. (US Pub. No. 20180260472).

The Galitsky reference as modified by Dubouse et al. teaches all the limitations of claim 1.  With respect to claim 8, Galitsky as modified by Dubouse et al. does not disclose transforming an answer of the question-answer pair into a first numeric vector representation.
However, Kelsey et al. teaches the system of claim 1, wherein generating the index further comprises, for each question-answer pair of the question-answer pairs: 
transforming an answer of the question-answer pair into a first numeric vector representation (“Vector analysis can be applied to compare the correct answer 165D with text from a distractor reference which can be either source document 115 or an external corpus 177,” See Paragraph 53); and 
transforming each of the one or more location delimiters of the respective location metadata associated with the question-answer pair into one or more second numeric vector representations, wherein: 
With doze question and answer in hand, internal distractors can be generated at process block 262. Again, Word2Vec or an equivalent tool can be used to map words and phrases to multi-dimensional vectors of real numbers and thereby learn word embeddings”, See Paragraph 77); and 
the one or more location delimiters are stored in the respective location metadata as the one or more second numeric vector representation (“The memory 1224 or storage 1240 can also store database data, including structured or unstructured text, such as source documents, portions, versions, fragments, snippets, output questions, answers, or distractors; libraries for patterns, question selectors, or answer selectors; ontologies, dictionaries, vector space descriptions, or distractor databases; corpora, links, quality data, or metadata; ML models; or training data,” See Paragraph 170). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Galitsky (question answering) and Dubouse et al. (question answering) with Kelsey et al. (question generation).  This would have facilitated indexing from documents for question answering.  See Kelsey et al. Paragraph 3-12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  
The Galitsky reference as modified by Dubouse et al. and Kelsey et al. teaches all the limitations of claim 8.  With respect to claim 9, Kelsey et al. teaches the system of claim 8, where determining the first answer to the user question further comprises: 
With doze question and answer in hand, internal distractors can be generated at process block 262. Again, Word2Vec or an equivalent tool can be used to map words and phrases to multi-dimensional vectors of real numbers and thereby learn word embeddings”, See Paragraph 77); 
determining similarity scores for portions of the vector embeddings based on similarities of the vector embeddings to the first numeric vector representation and the one or more second numeric vector representations (“a range of similarity scores 0.85<S.ltoreq.0.93 where a candidate is not sufficiently similar to be deemed an acceptable alternative answer, yet not sufficiently dissimilar to be deemed a viable distractor,” See Paragraph 86); 
selecting a highest-ranked portion of the portions of the vector embeddings based on a ranking of the portions of the vector embeddings by the similarity scores (“ranking or filtering or questions, answers, or distractors generated by the automated tool,” See Paragraph 95); and 
determining the first answer based on the highest-ranked portion (“rankings, Bloom's taxonomy classifications, or other quality metrics for the questions, answers, and/or distractors,” See Paragraph 140). 

	The Galitsky reference as modified by Dubouse et al. and Kelsey et al. teaches all the limitations of claim 9.  With respect to claim 10, Kelsey et al. teaches the system of claim 9, wherein the Similarity can be determined by a Kullback-Leibler distance, a cosine distance, rank correlation, or another similarity measure, optionally with weights assigned to the vector space dimensions,” See Paragraph 78). 
	The Galitsky reference as modified by Dubouse et al. and Kelsey et al. teaches all the limitations of claim 9.  With respect to claim 11, Kelsey et al. teaches the system of claim 9, wherein the first numeric vector representation, the one or more second numeric vector representations, and the vector embeddings are generated using a neural network (“generated questions 761 can be outputted to a computer-readable storage medium. In some examples, such a transformation can be performed by a neural network,” See Paragraph 131). 
With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 8, because claim 20 is substantially equivalent to claim 8.
With respect to claim, 21 it is rejected on grounds corresponding to above rejected claim 9, because claim 21 is substantially equivalent to claim 9.
With respect to claim, 22 it is rejected on grounds corresponding to above rejected claim 10, because claim 22 is substantially equivalent to claim 10.
With respect to claim, 23 it is rejected on grounds corresponding to above rejected claim 11, because claim 23 is substantially equivalent to claim 11.

(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galitsky (US Pub. No. 20190095522) and Dubouse et al. (US Pub. No. 20120078902) and Kelsey et al. (US Pub. No. 20180260472) in further view of Gan et al. (US Pub. No. 20190243900).

The Galitsky reference as modified by Dubouse et al. and Kelsey et al. teaches all the limitations of claim 1.  With respect to claim 8, Galitsky as modified by Dubouse et al. and Kelsey et al. does not disclose a cryptographic hash function.
However, Gan et al. teaches the system of claim 11, wherein the first numeric vector representation, the one or more second numeric vector representations, and the vector embeddings are further transformed using a cryptographic hash function (“Specifically, the system may establish an index relationship in the following manner: a keyword and a question text are stored in a database in a manner of key-value pair. To be specific, the keyword is used as a key, and is mapped to the database by using a hash value algorithm. An identification (ID) code of a question text corresponding to the keyword is added to a value field,” See Paragraph 45). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Galitsky (question answering) and Dubouse et al. (question answering) and Kelsey et al. (question generation) with Gan et al. (US Pub. No. 20190243900).  This would have facilitated extracting from documents for question answering.  See Gan et al. Paragraph 5-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190130251 is directed to NEURAL QUESTION ANSWERING SYSTEM:   [0067] the neural question answering system generates a context vector that corresponds to a weighted sum over encoded representations of question tokens. The neural question answering system can generate the context vector using the updated decoder hidden state at each of the decoder time steps. For example, the system can apply a conventional attention mechanism to the decoder output and the encoder representation to generate the weights for the weighted sum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154